18-3174
     Tompkins v. Metro-North Commuter Railroad Co.

 1

 2                                     In the
 3              United States Court of Appeals
 4                         For the Second Circuit
 5                                     ________
 6
 7                               AUGUST TERM, 2019
 8
 9                          ARGUED: NOVEMBER 18, 2019
10                          DECIDED: DECEMBER 17, 2020
11
12                                   No. 18-3174
13
14                               SHAWN TOMPKINS,
15                               Plaintiff-Appellant,
16
17                                         v.
18
19              METRO-NORTH COMMUTER RAILROAD COMPANY,
20                         Defendant-Appellee.
21                              ________
22
23                Appeal from the United States District Court
24                  for the Southern District of New York.
25                                 ________
26
27   Before: WALKER and SULLIVAN, Circuit Judges, and NATHAN, District
28   Judge. 1
29                              ________
30




     1 Judge Alison J. Nathan, District Judge for the Southern District of New York,
     sitting by designation.
     2                                                          No. 18-3174

 1         Plaintiff Shawn Tompkins, a carman for Metro-North Railroad

 2   at the Croton-Harmon railyard, brought this action under the Federal

 3   Railroad Safety Act, alleging unlawful retaliation for his refusal to

 4   walk outdoors to another building in the railyard in allegedly unsafe

 5   winter conditions or, in the alternative, for his reporting those unsafe

 6   conditions to a foreman. The district court (Oetken, J.) granted

 7   defendant’s motion for summary judgment. On appeal, Tompkins

 8   argues that the district court committed reversible error (i) by making

 9   a factual determination that he did not engage in protected activity

10   when he refused to walk outside between buildings and (ii) by

11   concluding that his safety complaints regarding the state of the

12   walkways did not contribute to any unfavorable personnel action. We

13   find that the district court did not err, and therefore AFFIRM.

14                                  ________
15
16                      MARC WIETZKE, Flynn & Wietzke, PC, Garden
17                      City, NY, for Plaintiff-Appellant.

18                      HELENE R. HECHTKOPF (Miriam Manber, on the
19                      brief), Hoguet Newman Regal & Kenney, LLP,
20                      New York, NY, for Defendant-Appellee.

21                                  ________
22
23   JOHN M. WALKER, JR., Circuit Judge:

24         Plaintiff Shawn Tompkins, a carman for Metro-North Railroad

25   at the Croton-Harmon railyard, brought this action under the Federal
     3                                                         No. 18-3174

 1   Railroad Safety Act (FRSA), 2 alleging unlawful retaliation for his

 2   refusal to walk outdoors to another building in the railyard in

 3   allegedly unsafe winter conditions or, in the alternative, for his

 4   reporting those unsafe conditions to a foreman. The district court

 5   (Oetken, J.) granted defendant’s motion for summary judgment. On

 6   appeal, Tompkins argues that the district court committed reversible

 7   error (i) by making a factual determination that he did not engage in

 8   protected activity when he refused to walk outside between buildings

 9   and (ii) by concluding that his safety complaints regarding the state

10   of the walkways did not contribute to any unfavorable personnel

11   action. We find that the district court did not err, and therefore

12   AFFIRM.


13                                  BACKGROUND

14             We draw the background facts from the parties’ statements of

15   undisputed facts submitted pursuant to Southern District of New

16   York (SDNY) Local Rule 56.1, upon which the district court relied in

17   granting summary judgement to the defendant.

18             Tompkins’s primary responsibility is to perform mechanical

19   work on trains. Because Metro-North trains run in all but the most

20   severe weather, carmen are expected to come to work and to perform

21   their normal duties in virtually any weather conditions. The parties



     2   49 U.S.C. § 20109(d)(3).
     4                                                            No. 18-3174

 1   dispute the extent to which Tompkins’s specific job responsibilities

 2   require him to work outdoors.

 3             Tompkins has been employed with Metro-North since 1988 and

 4   has a history of raising safety complaints, many of which resulted in

 5   improved safety measures or increased compliance with safety

 6   requirements by Metro-North. Tompkins was not formally

 7   disciplined for any of these safety complaints. Tompkins does,

 8   however, describe several informal “personal retaliatory actions” that

 9   he claims his supervisors directed at him because of his various

10   complaints, including requiring Tompkins to remove a television unit

11   from his locker, delaying his receipt of pay for preapproved vacation

12   days, and barring him from driving his personal vehicle around the

13   railyard. 3

14             The disciplinary measures that are the subject of the complaint

15   arise from two incidents in 2014. First, on January 18, 2014, Tompkins

16   refused an instruction from General Foreman Lewis to go with fellow

17   carmen Miller and Stubing from Building 4, Tompkins’s normal work

18   station, to the “wheel true,” a wheel shop about three-quarters of a

19   mile away. As part of their job responsibilities, carmen go to the wheel

20   true at least three times a week. There are multiple ways to walk from

21   Building 4 to the wheel true, some of which are partially indoors. It

22   had snowed the preceding week, and it was normal practice for

     3   J. App’x at 1235.
     5                                                           No. 18-3174

 1   Metro-North to salt, plow, and clear all roads and walkways at the

 2   railyard. Tompkins has not presented evidence to rebut Metro-

 3   North’s assertion that it followed this practice on January 18, 2014.

 4             Following Lewis’s instruction, Stubing went to get the

 5   company vehicle but found it was out of order. Stubing and

 6   Tompkins informed Lewis, who instructed the carmen to walk to the

 7   wheel true. Tompkins refused, citing cold weather and icy conditions

 8   on the walkways. Lewis spoke with another General Foreman,

 9   Palmietto, who agreed to contact their supervisor, Vasquez. Vasquez

10   decided that if the foremen believed it was safe, they should give the

11   carmen a safety briefing and order them to walk to the wheel true.

12   The foremen determined the walk would be safe and paged the

13   carmen. Tompkins again refused to walk, telling Miller and Stubing

14   that if they agreed to walk to the wheel true now, they would have to

15   walk “all the time.” 4 On Vasquez’s instruction, Lewis ordered

16   Tompkins “out of service” for his refusal to walk. Tompkins swiped

17   out, ending his shift. 5

18             Lewis then gave Miller and Stubing a safety briefing on how to

19   walk safely in winter conditions. Ultimately, however, Miller and

20   Stubing drove to the wheel true in Miller’s personal vehicle.

21   Palmietto later walked to the wheel true to meet them, and all three


     4 Id. at 1243, 1278.
     5  Id. at 1244.
     6                                                                No. 18-3174

 1   rode back to Building 4 in Miller’s car. The parties do not dispute that

 2   the men got back to Building 4 safely, but they dispute whether “the

 3   men slipped at all while traveling to and from” the wheel true. 6

 4             Vasquez kept Tompkins “out of service” pending an

 5   investigation into his refusal to walk to the wheel true. After the

 6   investigation         closed,      Metro-North   charged    Tompkins     with

 7   insubordination and failure to perform assigned duties. Tompkins

 8   rejected Metro-North’s offer of a term of suspension and instead

 9   contested the charges in a disciplinary hearing. He was reinstated

10   pending the outcome of the hearing. Following the February 18

11   hearing, Tompkins was disciplined with a 10-day actual suspension

12   and a 20-day deferred suspension. On appeal within Metro-North’s

13   internal disciplinary process, the discipline was reduced to an 8-day

14   suspension           with   time    served,   which   an   arbitration   panel

15   subsequently upheld.

16             The second incident that resulted in discipline occurred on

17   February 16, 2014, two days prior to the hearing on the wheel true

18   incident. Tompkins approached Foreman Palmietto in the Building 4

19   lunchroom and asked to talk to him about the hearing. Palmietto

20   agreed. The parties dispute exactly what happened next, but they do

21   not dispute that Tompkins asked Palmietto about the substance of his

22   report on the wheel true incident and about discrepancies between

     6   S. App’x at 5.
     7                                                         No. 18-3174

 1   Palmietto’s account and that of other witnesses. Palmietto stated that

 2   he felt threatened by the exchange, and he reported the incident to

 3   Vasquez. Tompkins says he did not threaten Palmietto but concedes

 4   that Palmietto seemed “rattled” after they spoke. 7

 5             Vasquez’s investigation of the lunchroom incident consisted

 6   solely of an interview with Palmietto. Following the investigation,

 7   Vasquez charged Tompkins with “conduct unbecoming a Metro-

 8   North employee and disregard of the company’s interests.” 8

 9   Tompkins was taken “out of service” pending the outcome of these

10   charges. He again refused Metro-North’s offered term of suspension

11   and chose to contest the charges. At the disciplinary hearing, he was

12   given a 20-day actual suspension and 30-day recorded suspension,

13   which was reduced on appeal. An arbitration panel ultimately

14   overturned the penalty in its entirety and awarded back pay.

15             Tompkins brought two claims under the FRSA, relating to the

16   wheel true incident and the lunchroom incident. He alleged that

17   Metro-North unlawfully retaliated against him by disciplining him

18   for his protected conduct of refusing to walk to the wheel true in

19   unsafe conditions or, alternatively, of reporting those unsafe

20   conditions to Foreman Lewis. Metro-North successfully moved for

21   summary judgment on both claims. This appeal followed.


     7   J. App’x at 1255.
     8 Id. at 1256.
     8                                                                         No. 18-3174

 1                                       DISCUSSION

 2           On appeal, Tompkins argues primarily that the district court

 3   erred by concluding that no reasonable factfinder could determine

 4   (i) that Tompkins engaged in protected activity when he refused to

 5   walk to the wheel true, or (ii) that his safety complaints regarding the

 6   state of the walkways contributed to any unfavorable personnel

 7   action. Both arguments are meritless.

 8           “We review de novo a district court’s grant of summary

 9   judgment, construing the evidence in the light most favorable to the

10   nonmoving party and drawing all inferences and resolving all

11   ambiguities in favor of [that] party.” 9 We will affirm an order

12   granting summary judgment “only when no genuine issue of

13   material fact exists and the movant is entitled to judgment as a matter

14   of law.” 10

15           The FRSA provides a private right of action for railroad

16   employees disciplined for “refusing to work when confronted by a

17   hazardous safety or security condition related to the performance of

18   the employee’s duties.” 11 To prevail in a refusal to work claim, an

19   FRSA plaintiff must show that “a reasonable individual in the

20   circumstances then confronting [him] would conclude that (i) the


     9 Doro v. Sheet Metal Workers’ Int’l Ass’n, 498 F.3d 152, 155 (2d Cir. 2007).
     10 Riegel v. Medtronic, Inc., 451 F.3d 104, 108 (2d Cir. 2006); see also Fed. R. Civ. P.
     56(a).
     11 49 U.S.C. § 20109(b)(1); see also id. § 20109(d)(3) (creating private right of action).
     9                                                                        No. 18-3174

 1   hazardous condition present[ed] an imminent danger of death or

 2   serious injury; and (ii) the urgency of the situation d[id] not allow

 3   sufficient time to eliminate the danger without such refusal.” 12

 4   Although we have not yet defined “reasonableness” for FRSA

 5   purposes, we have done so for whistleblower claims under the

 6   Sarbanes-Oxley Act, with which the FRSA shares a procedural

 7   framework. 13 We concluded in the Sarbanes-Oxley context that a

 8   “reasonable       belief     contains      both     subjective       and     objective

 9   components,” 14 and we now adopt that rule in the FRSA context.

10           This definition is consistent with the practice of district courts

11   in this circuit, which have required an FRSA plaintiff to “show not

12   only that he believed that the conduct constituted a violation, but also

13   that a reasonable person in his position would have believed that the




     12 49 U.S.C. § 20109(b)(2).
     13 Several federal employee protection and whistleblower statutes, including both
     FRSA and the Sarbanes-Oxley Act, explicitly adopt the procedures of the Wendel
     H. Ford Aviation Investment Reform Act for the 21st Century (“AIR21”), codified
     at 49 § U.S.C. 42121(b). See 49 U.S.C. § 20109(d)(2)(A) (FRSA) (“Any action under
     paragraph (1) shall be governed under the rules and procedures set forth in section
     42121(b),” including (i) “[b]urdens of proof,” (ii) “[s]tatute of limitations,” and (iii)
     “[c]ivil actions to enforce.”); 18 U.S.C. § 1514A(b)(1)(B) (Sarbanes-Oxley)
     (providing that actions pursuant to the Act “shall be governed by the legal burdens
     of proof set forth in section 42121(b) of title 49”).
     14 Nielsen v. AECOM Tech. Corp., 762 F.3d 214, 221 (2d Cir. 2014) (requiring, in the

     Sarbanes-Oxley context, that a whistleblower “must have a subjective belief that
     the challenged conduct violates a provision listed in [that Act], and . . . this belief
     must be objectively reasonable”).
     10                                                                      No. 18-3174

 1   conduct constituted a violation.” 15 These district courts have also

 2   explained that reasonableness for FRSA purposes is “based on the

 3   knowledge available to a reasonable person in the same factual

 4   circumstances with the same training and experience as the aggrieved

 5   employee.” 16 When a “plaintiff has failed to satisfy the reasonable

 6   belief factor required to establish a protected activity under the FRSA,

 7   [a] defendant’s motion for summary judgment should be granted.” 17

 8   Again, we see no reason not to adopt these sensible standards already

 9   employed by this circuit in similar whistleblower contexts.

10           The FRSA also provides a burden-shifting framework for

11   claims brought pursuant to the Act. 18 Under this framework, a

12   plaintiff must “make[] a prima facie showing that any [protected

13   activity] was a contributing factor in the unfavorable personnel action




     15 Hernandez v. Metro-N. Commuter R.R., 74 F. Supp. 3d 576, 580 (S.D.N.Y. 2015)
     (quoting Nielsen, 762 F.3d at 221, to apply the definition of “reasonableness” from
     the Sarbanes-Oxley context in the FRSA context); see also Rookaird v. BNSF Ry. Co.,
     908 F.3d 451, 458 (9th Cir. 2018) (quoting Koziara v. BNSF Ry. Co., No. 13-cv-834-
     JDP, 2015 WL 137272, at *6 (W.D. Wis. Jan. 9, 2015) (noting that district courts have
     required that “the complainant . . . show that ‘he subjectively believed his reported
     injury was work-related;’ and that ‘his belief was objectively reasonable’”)).
     16 Hernandez, 74 F. Supp. 3d at 580 (quoting Nielsen, 762 F.3d at 221); see also March

     v. Metro-N. R.R. Co., 369 F. Supp. 3d 525, 533 (S.D.N.Y. 2019) (applying same
     reasonableness standard); Necci v. Long Island R.R. Co., No. 16-CV-3250, 2019 WL
1298523, at *15 (E.D.N.Y. Mar. 21, 2019) (same).
     17 Hernandez, 74 F. Supp. 3d at 580.

     18 49 U.S.C. § 20109(d)(2)(A) (“Any action under paragraph (1) shall be governed

     under the rules and procedures set forth in section 42121(b)” (AIR21), including
     (i) “[b]urdens of proof,” (ii) “[s]tatute of limitations,” and (iii) “[c]ivil actions to
     enforce.”).
     11                                                                   No. 18-3174

 1   alleged in the complaint.” 19 To make a prima facie case, a plaintiff

 2   must show by a preponderance of the evidence “that (1) [the plaintiff]

 3   engaged in protected activity; (2) the employer knew that [the

 4   plaintiff] engaged in the protected activity; (3) [the plaintiff] suffered

 5   an unfavorable personnel action; and (4) the protected activity was a

 6   contributing factor in the unfavorable action.” 20 If the plaintiff makes

 7   this showing, the burden shifts to the employer to show “by clear and

 8   convincing evidence[] that the employer would have taken the same

 9   unfavorable personnel action in the absence of that behavior.” 21

10          Tompkins’s challenge requires us to address two questions:

11   (i) whether there was a genuine dispute of material fact that

12   Tompkins’s assessment that it was unsafe to walk to the wheel true

13   was reasonable under FRSA, and (ii) whether he has an FRSA

14   retaliation claim on the basis that his reporting of unsafe walkway

15   conditions was a contributing factor to either of his disciplinary

16   incidents. First, on the question of reasonableness, Tompkins argues

17   that the “record created—as a matter of law—a question of fact for the

18   jury as to whether it was reasonable for Tompkins to conclude that a



     19 Id. § 42121(b)(2)(B)(i).
     20  See Bechtel v. Admin. Review Bd., 710 F.3d 443, 447 (2d Cir. 2013) (adopting
     burden-shifting test for whistleblower claims under the Sarbanes-Oxley Act, 18
     U.S.C. § 1514A); see also Lockhart v. Long Island R.R. Co., 266 F. Supp. 3d 659, 663
     (S.D.N.Y. 2017) (applying the Bechtel test to a plaintiff’s FRSA claim); Hernandez,
74 F. Supp. 3d at 579 (same).
     21 49 U.S.C. § 42121(b)(2)(B)(ii).
     12                                                        No. 18-3174

 1   safety hazard existed.” 22 Metro-North maintains that there were no

 2   material facts in dispute and that it was appropriate for the district

 3   court to determine reasonableness on summary judgment.

 4             We agree with Metro-North and the district court that

 5   Tompkins has not identified a genuine dispute of material fact over

 6   whether the walkways were safe or over the reasonableness of his

 7   own assessment. Tompkins did not submit any specific evidence to

 8   support his generalized contention that the walkways at the railyard

 9   were unsafe, other than to assert that other employees slipped as they

10   walked. In support of that assertion, Tompkins’s Rule 56.1 statement

11   repeatedly cited to incorrect portions of Miller’s and Stubing’s

12   deposition testimony. 23 Even assuming that Tompkins properly

13   disputed whether those employees actually slipped at any point

14   while walking, Tompkins’s version of events would nonetheless be

15   insufficient to create a genuine issue of material fact. It is not

16   necessarily true that an employee slipping on a walkway indicates

17   that the trip as a whole presented a hazardous condition, and

18   Tompkins has not submitted any evidence to that effect.

19             Although Tompkins’s assessment that the walkways were

20   unsafe contradicts the other employees’ assessments that they were

21   safe, that subjective assessment alone cannot create a genuine issue of


     22   Tompkins Br. at 17.
     23   See J. App’x at 1238 ¶ 43, 1245 ¶ 79, 1268 ¶ 230.
     13                                                          No. 18-3174

 1   material fact because the reasonableness requirement contains both

 2   an objective and a subjective component. 24 Tompkins has only

 3   satisfied the latter. And even when viewing the record favorably to

 4   Tompkins, there is no serious dispute that the objective component is

 5   not satisfied here.

 6             First, Miller’s and Stubing’s assessments of the walkways’

 7   safety are useful comparison points since they were presented with

 8   “the same factual circumstances as [Tompkins].” 25 Neither Miller nor

 9   Stubing refused to walk to the wheel true, and Tompkins did not

10   present evidence that the carmen expressed any concern that such a

11   walk would be unsafe. Although they ultimately decided to drive in

12   Miller’s personal vehicle, it is possible, for instance, that they simply

13   were tired or cold. And while we recognize the possibility that Miller

14   and Stubing’s assessments were objectively unreasonable—in which

15   case they would not tend to prove that Tompkins’s contradictory

16   assessment was objectively unreasonable, Tompkins has not

17   presented any evidence to that end.

18             Foremen Lewis and Palmietto also determined that it was safe

19   for the carmen to walk. Perhaps Tompkins could argue that, as

20   managers, Lewis and Palmietto did not objectively assess safety

21   because they had an ulterior motive for the employees to get to the


     24   See Nielsen, 762 F.3d at 221.
     25   See Hernandez, 74 F. Supp. 3d at 580.
     14                                                                        No. 18-3174

 1   wheel true and continue working. Tompkins has not made this

 2   argument, however, nor has he presented any other evidence

 3   indicating that Lewis and Palmietto’s assessment was unreasonable.

 4   Moreover, Palmietto himself walked to the wheel true, indicating that

 5   he genuinely believed the walk to be safe. 26

 6           Tompkins also contends that, regardless of whether refusing to

 7   walk to the wheel true was a protected activity, he has an FRSA

 8   retaliation claim because reporting unsafe walkway conditions—an

 9   FRSA-protected activity—was a contributing factor to both of his

10   disciplinary incidents. We have not addressed the question of what a

11   plaintiff must show to state a claim for retaliation under FRSA. 27 Our

     26  Our review of this appeal revealed serious deficiencies in Tompkins’s
     submission in opposition to summary judgment. Under Fed. R. Civ. P. 56(c)(3), the
     district court is permitted to rely solely upon Local Rule 56.1 statements in
     deciding motions for summary judgment which is what the district court did here.
     Tompkins omitted from his Rule 56.1 statement facts in the record that, if
     considered by the district court, could have potentially led to a denial of
     defendant’s motion. For example, Miller and Stubing testified that the conditions
     were “treacherous” and “hazardous.” J. App’x at 1048, 781. And Miller testified
     that he agreed to walk because he felt pressure to do so from supervisors. These
     factual omissions from the Rule 56.1 statement, combined with the error-filled cites
     previously referenced, raise troubling questions regarding the standard of
     representation Tompkins received in this case.
              Here, the district court expressly stated that it would rely on the parties’
     Rule 56.1 statement to assess the facts in dispute, which it was entitled to do to the
     exclusion of other facts in the record that were favorable to Tompkins. See 24/7
     Recs., Inc. v. Sony Music Ent., Inc., 429 F.3d 39, 46 (2d Cir. 2005); Holtz v. Rockefeller
     & Co., 258 F.3d 62, 73 (2d Cir. 2001). For these reasons, we conclude that the district
     court did not err in holding that no reasonable jury could find that Tompkins’s
     refusal to walk to the wheel true constituted protected activity under the FRSA.
     27 See Sirois v. Long Island R.R. Co., 797 F. App’x 56, 59 n.4 (2d Cir. 2020) (“Whether

     a retaliation claim requires a showing of intent is . . . an open question in this
     Circuit.”).
     15                                                                      No. 18-3174

 1   sister circuits have split on whether the “contributing factor” prong

 2   requires a plaintiff to show that the employer’s decision was

 3   motivated, at least in part, by a desire to retaliate against the plaintiff

 4   for engaging in protected activity. 28

 5          Having now considered the issue, we agree with the Seventh

 6   and Eighth Circuits and hold that some evidence of retaliatory intent

 7   is a necessary component of an FRSA claim. “The FRSA provides that

 8   a rail carrier may not discharge ‘or in any other way discriminate

 9   against’ an employee for engaging in protected activity.” 29 And “the

10   essence of [such a] tort is ‘discriminatory animus,’” which in turn

11   requires the employee to prove that she was the victim of “intentional

12   retaliation prompted by [her] . . . protected activity.” 30 Put simply, “[a]

13   showing of discriminatory animus, which the statute requires,

14   necessarily includes some proof of retaliatory motive.” 31

15          To establish that retaliation was a contributing factor, an FRSA

16   plaintiff must produce evidence of “intentional retaliation prompted



     28  Compare Armstrong v. BNSF Ry. Co., 880 F.3d 377, 382 (7th Cir. 2018), and
     Gunderson v. BNSF Ry. Co., 850 F.3d 962, 969 (8th Cir. 2017) (quoting Kuduk v. BNSF
     Ry. Co., 768 F.3d 786, 791 (8th Cir. 2014)), with Frost v. BNSF Ry. Co., 914 F.3d 1189,
     1196 (9th 2019), and Araujo v. N.J. Transit Rail Operations, Inc., 708 F.3d 152, 158 (3d
     Cir. 2013); see also Epple v. BNSF Ry. Co., 785 F. App’x 219, 222-23 (5th Cir. 2019)
     (describing the disagreement as whether “the contributing factor language altered
     the amount of evidence needed to establish a claim under the FRSA” or
     “jettison[ed] the scienter requirement altogether”).
     29 Kuduk, 768 F.3d at 791 (quoting 49 U.S.C. § 20109(a)).

     30 Id.

     31 Armstrong, 880 F.3d at 382.
     16                                                                   No. 18-3174

 1   by the employee engaging in protected activity.” 32 The plaintiff need

 2   not show that the “contributing factor” was the sole factor affecting

 3   the discipline or that the employer acted only with retaliatory

 4   motive. 33 The plaintiff must, however, show “more than a temporal

 5   connection between the protected conduct and the adverse

 6   employment action . . . to present a genuine factual issue on

 7   retaliation.” 34

 8          Here, the district court relied on the Eighth Circuit’s analysis in

 9   Gunderson v. BNSF Railway Co. to conduct its “contributing factor”

10   analysis. 35 In Gunderson, the Eighth Circuit analyzed “five highly

11   relevant facts” to determine whether the plaintiff’s protected activity

12   was a contributing factor in his discharge. 36 With those “highly

13   relevant facts” as our guide, we will consider the following factors:

14   (1) whether and to what extent the disciplinary measures were related

15   to the protected activity, 37 (2) the temporal relationship between the

16   protected activity and the disciplinary measures, including whether

17   any intervening incidents occurred that could independently justify


     32 Lockhart, 266 F. Supp. 3d at 663 (quoting Kuduk, 768 F.3d at 791).
     33 See Armstrong, 880 F.3d at 382 (“[T]o make a prima facie case, a plaintiff is not
     required to conclusively demonstrate that retaliation was the only—or even
     main—motivation.”).
     34 Kuduk, 768 F.3d at 792 (internal quotation marks omitted).

     35 See Gunderson, 850 F.3d at 969 (quoting Kuduk, 768 F.3d at 791).

     36 Id.

     37 See id. (citing Kuduk, 768 F.3d at 792 (observing that the employee’s protected

     activity, “though close in time, was completely unrelated” to the incident that led
     to the discipline)).
     17                                                                   No. 18-3174

 1   the   discipline, 38    (3) whether      the   disciplined      employee       was

 2   represented by counsel or a similar representative in the disciplinary

 3   proceedings, and whether the disciplinary measures were upheld on

 4   appeal, 39 (4) whether, if applicable, the disciplinary measures were

 5   upheld following Department of Labor proceedings, and (5) whether

 6   the persons accused of hostility towards the employee’s protected

 7   activity participated in the disciplinary decision. 40

 8          With respect to the discipline following the wheel true incident

 9   in Count I, the above considerations on balance weigh in Metro-

10   North’s favor. Factors three and five favor Metro-North. As to factor

11   three, Tompkins was represented by union counsel during the

12   disciplinary proceedings, and both the internal appeals board and the

13   arbitration panel upheld the decision. On factor five, Tompkins has

14   not submitted any evidence that would tend to show that the persons

15   aware of Tompkins’s reporting of unsafe walkway conditions, Lewis

16   and Palmietto, played any role in disciplining him. Factor four is

17   inapplicable because the Department of Labor proceedings were

18   never completed. Factors one and two favor Tompkins, but only



     38 Id. (citing Kuduk, 768 F.3d at 792 (noting the existence of an “intervening event
     that independently justified adverse disciplinary action”)); see also Feldman v. Law
     Enf't Assocs. Corp., 752 F.3d 339, 348 (4th Cir. 2014) (“[C]ausal connection may be
     severed by the passage of a significant amount of time, or by some legitimate
     intervening event.”).
     39 Gunderson, 850 F.3d at 969.

     40 Id.
     18                                                          No. 18-3174

 1   slightly: the discipline was close in time and similar in subject matter

 2   to the safety complaint, but the disciplinary record expressly states

 3   that Tompkins was “not disciplined for raising a safety issue,” 41 and

 4   Tompkins has not submitted any evidence to the contrary. Rather, the

 5   record supports that Tompkins was disciplined for failing to meet “a

 6   legitimate expectation by an employer that when orders are given

 7   employees will comply.” 42

 8             As for the discipline following the lunchroom incident alleged

 9   in Count II, the third consideration likely favors Tompkins because

10   the arbitration panel overturned the discipline. Factors one and two,

11   however, strongly favor Metro-North. The lunchroom incident that

12   occurred between the safety complaint and the Count II discipline

13   served as an intervening incident and provided an unrelated basis for

14   discipline (“conduct unbecoming a Metro-North employee and

15   disregard of the company’s interests”). That this disciplinary finding

16   was ultimately overturned has no connection to whether it was in

17   retaliation for Tompkins’s safety complaint, and he has submitted no

18   specific evidence that the discipline was retaliatory. Accordingly, we

19   affirm the district court’s grant of summary judgment on the

20   retaliation claim.




     41   J. App’x at 899.
     42 Id. at 900.
    19                                                      No. 18-3174

1                              CONCLUSION

2         We have considered Tompkins’s remaining arguments and

3   determine them to be without merit. For the reasons stated above, we

4   AFFIRM the judgment of the district court.